Portions of this exhibit were omitted and filed separately with the Secretary of the Securities and Exchange Commission pursuant to an application for confidential treatment filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions are marked by [***]. PATENT LICENSE AGREEMENT This non-exclusive Patent License Agreement (“Agreement”) is entered into as of July 6, 2010 (the “Effective Date”), by and between Vishay Dale Electronics, Inc., a Delaware corporation (“Licensor”), and Vishay Precision Group, Inc. a Delaware corporation ("Licensee"). RECITALS: WHEREAS, Licensor is the assignee of record to United States Patent No.
